Citation Nr: 1734420	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  16-58 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of service connection for skin conditions including squamous cell carcinoma, skin cancer, rosacea, actinic keratosis, and skin rash, secondary to radiation exposure, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1946 to August 1947. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified before the undersigned Veterans Law Judge during a June 2017 videoconference hearing.  A copy of the transcript has been associated with the claims file.  

VA regulations provide that an appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case (SOC) has been furnished, a timely filed substantive appeal must be filed within sixty days after mailing of the SOC.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2016).  The Board notes that the September 2016 SOC was sent to the incorrect address; thus, the appeal period was tolled and the Veteran's November 2016 substantive appeal (VA Form 9) was timely filed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for skin conditions including squamous cell carcinoma, skin cancer, rosacea, actinic keratosis, and skin rash, secondary to radiation exposure are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 2008 rating decision denied service connection for skin conditions including squamous cell carcinoma, rosacea, actinic keratosis (claimed as skin rash) as a result of exposure to ionizing radiation exposure; the Veteran did not perfect an appeal.  In a May 2012 final rating decision, the RO found that no new and material evidence had been received to reopen the Veteran's service connection for a skin disorder claim.  

2.  Evidence submitted since the May 2012 rating decision, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the skin conditions claim, and therefore raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The May 2012 rating decision which denied service connection for skin conditions is final.  38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence has been received since the May 2012 rating decision; thus, the claim of entitlement to service connection for skin conditions including squamous cell carcinoma, skin cancer, rosacea, actinic keratosis, and skin rash, secondary to radiation exposure is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

In a September 2008 rating decision, service connection for skin conditions including squamous cell carcinoma, rosacea, actinic keratosis (claimed as skin rash) as a result of exposure to ionizing radiation exposure was denied.  A notice of disagreement was not received within the subsequent one-year period nor was pertinent evidence received.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Therefore, the RO's September 2008 rating decision is final.  38 U.S.C.A. § 7105.  The Veteran then filed another claim for service connection and in a May 2012 rating decision, the RO found that new and material evidence had not been received to reopen the claim of entitlement to service connection for a skin disorder.  The Veteran did not file a notice of disagreement with this decision and additional relevant evidence was not received during the one-year appeal period.  Thus, the May 2012 decision is the last final decision on the issue under consideration in this decision.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the last prior final decision, evidence has been added to the record.  The additional evidence of record consists of medical records and the Veteran's June 2017 hearing testimony noting that the Veteran had a skin rash in service and was given cream to treat his rash.  The Veteran claimed that he had rashes since and had been treating them with cream.  Also, he claimed that he was treated for skin lesions within a year of being discharged from service and that his doctor opined that he endured excessive radiation exposure while serving in Japan, which caused his hair and teeth to fall out.  The reason for the prior final denial was that there was no evidence establishing the Veteran's skin conditions arose on active duty or was shown to have manifested itself to a compensable degree within the one year period following release from active duty.  In other words, the in-service/presumptive period incurrence and the nexus elements were missing.  This recent evidence suggests that the Veteran's condition is related to his service and purportedly had skin conditions since service.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person making them.  Justus v. Principi, 3 Vet. App. 510 (1992); Meyer v. Brown, 9 Vet. App. 425 (1996); King v. Brown, 5 Vet. App. 19 (1993); Duran v. Brown, 7 Vet. App. 216 (1994).  Evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010)

Thus, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  There is a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim if the new evidence causes VA to obtain a medical opinion.  38 C.F.R. § 3.156(a) (2016).  Rather, if there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  That reopening then triggers VA's duty to assist in providing the claimant with a VA examination.  

In this case, the Veteran's hearing testimony suggests a basis for service connection.  That evidence raises a reasonable possibility of substantiating the claim.  The Board finds that new and material evidence has been received since the May 2012 rating decision.  Therefore, the claim of entitlement to service connection skin conditions including squamous cell carcinoma, skin cancer, rosacea, actinic keratosis, and skin rash, secondary to radiation exposure, is reopened


ORDER

The petition to reopen the claim of entitlement to service connection for skin conditions including squamous cell carcinoma, skin cancer, rosacea, actinic keratosis, and skin rash, secondary to radiation exposure, is granted.


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary to have a complete record to decide the claim, so the Veteran is afforded every possible consideration.

The Board finds that a VA examination and opinion is necessary in resolving the claim of service connection for skin conditions including squamous cell carcinoma, skin cancer, rosacea, actinic keratosis, and skin rash, secondary to radiation exposure that has been reopened.

The Veteran contends that while he was visiting Hiroshima, Japan for ten days in 1947, he was exposed to ionizing radiation.  This exposure, he asserts, resulted in his skin conditions.  The Board notes that the Veteran service-treatment records (STRs) are unavailable for review as they were destroyed in a fire.  The United States Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Veteran contends that he had a skin rash in service and was given cream to treat his rash.  The Veteran claimed that he had rashes since and has been treating them with cream.  

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40 (1996).  First, if a Veteran participated in service in a radiation-risk activity (as defined by statute and regulation), and after service developed one of certain enumerated cancers, it will be presumed that the cancer was incurred in service.  38 U.S.C.A. § 1112 (c); 38 C.F.R. § 3.309 (d). 

Second, if a Veteran was exposed in service to ionizing radiation, and after service, developed one of the specifically enumerated diseases within a period specified for each by law, then his claim is referred to the Under Secretary for Benefits who must determine, based on the extent of the exposure, whether there is a reasonable possibility that the disease was incurred in service. 38 C.F.R. § 3.311 (2012).  A radiation exposed Veteran is one who, while serving on active duty or on active duty for training or inactive duty for training, participated in a radiation risk activity.  Radiation-risk activity is defined to mean on site participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States Forces during the period beginning on August 6, 1945, and ending July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupation forces in Hiroshima or Nagasaki during the period beginning on August 6, 1945, and ending on July 1, 1946. 38 C.F.R. § 3.309 (2012).  Diseases subject to presumptive service connection based on participation in a radiation-risk activity are the following: (i) leukemia (other than chronic lymphocytic leukemia); (ii) cancer of the thyroid; (iii) cancer of the breast; (iv) cancer of the pharynx; (v) cancer of the esophagus; (vi) cancer of the stomach; (vii) cancer of the small intestine; (viii) cancer of the pancreas; (ix) multiple myelomas; (x) lymphomas (except Hodgkin's disease); (xi) cancer of the bile ducts; (xii) cancer of the gall bladder; (xiii) primary liver cancer (except if cirrhosis or hepatitis B is indicated); (xiv) cancer of the salivary gland; (xv) cancer of the urinary tract; (xvi) bronchial alveolar carcinoma; (xvii) cancer of the bone; (xviii) cancer of the brain; (xix) cancer of the colon; (xx) cancer of the lung; and (xxi) cancer of the ovary.  38 C.F.R. § 3.309 (d) (2).

In this case, the Veteran did not participate in a radiation-risk activity as he stated in his April 2008 radiation risk activity information sheet that he visited Nagasaki, Japan and Hiroshima, Japan in 1947, which is outside of the enumerated period.  Further, skin conditions, including skin cancer, are not among the diseases subject to presumptive service connection based on participation in a radiation-risk activity.

VA's duty to develop for claims based on exposure to ionizing radiation is explained in 38 C.F.R. § 3.311.  Of note, a claim based on exposure to ionizing radiation for a disease not listed in 38 C.F.R. § 3.311 will only be considered under that section if the claimant cites or submits competent scientific or medical evidence that the claimed condition is a radiogenic disease.  As skin conditions, including skin cancer, are not among those radiogenic diseases listed in this section, and the Veteran has not submitted such supporting evidence, the section is inapplicable to these claims and further development is not required. 

However, the third way to establish to establish service connection is via direct service connection by way of in-service incurrence or aggravation therein, including presumptive service connection for chronic diseases.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Post-service VA treatment records reflect a current diagnosis of squamous cell carcinoma, skin cancer, rosacea, actinic keratosis, and skin rashes.  The Veteran has not been afforded a VA examination to ascertain the etiology of his skin conditions.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 U.S.C. § 5103A (d) and 38 C.F.R. § 3.159 (c)(4).  In this case, based upon the Veteran's allegation of incurrence and treatment of a skin condition in service, as well as treatment for skin lesions within a year of being discharged for service, the Board finds that a VA examination is necessary. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of any current skin conditions.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current skin condition had (1) its clinical onset during service; (2) is related to any in-service disease, event, or injury; and/or, (3) is otherwise related to service.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

3.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


